389 F.2d 1004
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.AMERICAN FINISHING COMPANY, Respondent,Machine Printers & Engravers Ass'n, Intervenor.
No. 17568.
United States Court of Appeals Sixth Circuit.
March 4, 1968.

Paul Spielberger, N. L. R. B., Washington, D. C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Marsha Swiss, Attorneys, N. L. R. B., Washington, D. C., on brief, for petitioner.
Hebert Glazer, and William W. Goodman, Memphis, Tenn., Goodman, Glazer, Strauch & Schneider, and Newell N. Fowier and Richard A. Brackhahn, Memphis, Tenn., on brief, for respondent.
Warren Woods, Washington, D. C., McInnis, Wilson, Munson & Woods, Washington, D. C., Hogan & Hogan, Providence, R. I., of counsel, for intervenor.
Before PHILLIPS, EDWARDS and McCREE, Circuit Judges.

ORDER.

1
The Board has filed a petition for the enforcement of its decision and order reported at 159 N.L.R.B. 976.


2
The Court holds that the findings of fact of the Board are supported by substantial evidence on the record considered as a whole.


3
It is ordered that the order of the Board be and hereby is enforced.